DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with Hui Wauters on January 12, 2021.

	The application has been amended as follows:
	Please amend claim 1 to read:

	1. (Currently amended): A resin composite comprising a resin and fibers having an ionic functional group, wherein the ionic functional group is a phosphoric acid group, and a polyvalent ion-containing solution is applied to the composite, the polyvalent ion is a metal ion having a valence of 3, when the mass of the resin composite immersed in ion-exchanged water for 24 hours is defined as E and the mass of the resin composite left to stand for 24 hours under conditions of 23 °C and a relative humidity of 50% is defined as F, the water absorption 

REASONS FOR ALLOWANCE

3.	 The following is an examiner’s statement of reasons for allowance: Applicant claims a resin composite as claimed in claim 1.
	The closest prior art, Noguchi et al., JP2014-034673, teaches fine fibrous cellulose having a polar group having the formula (-O-PO32-) • Xp+2/p wherein p is 1 or 2. Paragraph 0005 also discloses that when p = 2, X is at least one cation selected from the group consisting of a cation of an alkaline earth metal and a cation of a polyvalent metal. Noguchi also discloses that the fine cellulose fiber is mixed with an emulsion wherein the mixture does not easily form aggregates. Noguchi also discloses that the polyvalent cation can include aluminum which has a valence of +3. Noguchi fails to teach or suggest forming the resin composite including resin and fibers having a phosphoric group and then subsequently applying a polyvalent ion-containing solution to the resin composite wherein the resin composite has a tensile strength of 5 MPa or more after being immersed in ion-exchanged water for 24 hours.

	In summary, claims 1-2, 6, 8-10 and 12-17 are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786